          Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
JAYLYNN MORGAN                        :
1967 Pennington Rd.                   :     CIVIL ACTION
Ewing, NJ 08618                       :
                                      :     CASE NO.:
               Plaintiff,             :
                                      :
       v.                             :     JURY TRIAL DEMANDED
                                      :
SUNRISE LOWER MAKEFIELD PA            :
SENIOR LIVING, LP                     :
d/b/a Sunrise Senior Living of        :
Lower Makefield                       :
631 Stony Hill Rd.                    :
Yardley, PA 19067                     :
       and                            :
MS LOWER MAKEFIELD SH, LLC            :
d/b/a Sunrise Senior Living of        :
Lower Makefield                       :
631 Stony Hill Rd.                    :
Yardley, PA 19067                     :
       and                            :
SUNRISE SENIOR LIVING                 :
SERVICES, INC.                        :
7902 Westpark Dr.                     :
McLean, Virginia 22102                :
       and                            :
SUNRISE SENIOR LIVING                 :
MANAGEMENT, INC.                      :
7902 Westpark Dr.                     :
McLean, Virginia 22102                :
                                      :
               Defendants.            :
____________________________________:

                               CIVIL ACTION COMPLAINT

       Plaintiff, Jaylynn Morgan (hereinafter referred to as “Plaintiff” unless indicated

otherwise), hereby complains as follows against Sunrise Lower Makefield PA Senior Living, LP,

MS Lower Makefield SH, LLC, Sunrise Senior Living Services, Inc., and Sunrise Senior Living

Management, Inc. (hereinafter collectively referred to as “Defendants”), and avers as follows:
            Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 2 of 17




                                        INTRODUCTION

       1.      Plaintiff initiates the instant action to redress violations by Defendants of Title VII

of the Civil Rights Act of 1964, (“Title VII” – 42 U.S.C. §§ 2000d et. seq.)/the Pregnancy

Discrimination Act (“PDA”), the Americans with Disabilities Act ("ADA" - 42 USC §§ 12101 et

seq.), and the Family and Medical Leave Act (“FMLA” - 29 U.S.C. §§ 2601 et seq.). As a direct

consequence of Defendants’ unlawful actions, Plaintiff seeks damages as set forth herein.

                                 JURISDICTION AND VENUE

       2.      This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims, because this civil action arises under a law of the United States.

       3.      This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice, satisfying the standard set forth by the United States Supreme Court in International

Shoe Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

       4.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district and Defendants are deemed to reside where they are subject to personal

jurisdiction, rendering Defendants citizens of the Eastern District of Pennsylvania.

       5.      Plaintiff is proceeding herein under Title VII/PDA and the ADA and has properly

exhausted her administrative remedies by timely filing a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit within

ninety (90) days of receiving a notice of dismissal and/or right to sue letter from the EEOC.




                                                 2
              Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 3 of 17




                                               PARTIES

        6.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.       Plaintiff is an adult individual, with an address as set forth in the caption.

        8.       Defendants Sunrise Lower Makefield PA Senior Living, LP and MS Lower

Makefield SH, LLC, upon information and belief, jointly operate as the nursing home facility

that Plaintiff physically worked out of in Yardley, Pennsylvania and does business as Sunrise

Senior Living of Lower Makefield.

        9.       Defendants Sunrise Senior Living Services, Inc. and Sunrise Senior Living

Management, Inc., upon information and belief, jointly own and manage Defendants Sunrise

Lower Makefield PA Senior Living, LP, and MS Lower Makefield SH, LLC.

        10.      Upon information and belief, because of their interrelation of operations, common

ownership or management, centralized control of labor relations, common ownership or financial

controls, and other factors, Defendants are sufficiently interrelated and integrated in their

activities, labor relations, ownership and management that they may be treated as a single and/or

joint employer for purposes of the instant action.

        11.      At all times relevant herein, Defendants acted by and through their agents,

servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.

                                    FACTUAL BACKGROUND

        12.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                    3
              Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 4 of 17




        13.      Plaintiff was hired to work for Defendants on or about July 30, 2018 as a

caregiver.

        14.      During her employment with Defendants, Plaintiff was a dedicated and hard-

working employee, who performed her job well.

        15.      At all relevant times herein, Plaintiff was directly supervised by Taylor Johnson

(Reminiscence Coordinator – hereinafter “Johnson”) and indirectly supervised by Shawna

Garland (Executive Building Director – hereinafter “Garland”).

        16.      In or about the beginning of 2020, Plaintiff notified Defendants’ management that

she was pregnant.

        17.      In or about March of 2020, Plaintiff presented Defendants’ management with a

doctor’s note indicating that she needed a light duty accommodation because her doctor was

restricting her from lifting over 20 lbs due to her pregnancy.

        18.      Plaintiff was aware and had observed other employees being accommodated with

light duty assignments, particularly when they had suffered a work-related injury.

        19.      In response to Plaintiff’s request for light duty, she was not given a light duty

assignment but Respondent did generally accommodated her lifting restrictions by not assigning

her to residents who were unable to walk by themselves and by giving her assistance when she

was required to lift a resident.

        20.      In addition to the limitations Plaintiff had as a result of her pregnancy (discussed

supra), Plaintiff also suffers from asthma and therefore has breathing limitations.

        21.      Plaintiff has suffered from asthma since childhood and she still carries an inhaler

with her.




                                                  4
             Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 5 of 17




       22.      When the COVID-19 pandemic surfaced, Defendants began requiring employees

to wear masks – which negatively impacted Plaintiff’s breathing (primarily because of her

asthma diagnosis).

       23.      While Defendants wanted their employees to wear N-95 masks, this type of mask

made it very difficult for Plaintiff to breath (due to her asthma condition). Therefore, Plaintiff

wore a regular surgical mask and requested to take her mask down at times when she

experienced difficulty with breathing (as even regular surgical masks made it hard for Plaintiff to

breathe).

       24.      In response to Plaintiff’s request to take her mask down at times when she

experienced difficulty breathing (discussed supra), she was informed by Defendants’ Personal

Care Coordinator, Molly Eisenberg (hereinafter “Eisenberg”) that Garland said she [Plaintiff]

could briefly step away and take her mask down to get a “breather.”

       25.      Despite being told by Defendants’ management that she could briefly step away

and take her mask down to get a “breather” (as a reasonable accommodation for her aforesaid

medical condition), Plaintiff was still subjected to harassment an animosity from Defendants’

other management, such as Defendants’ Maintenance Coordinator, Tom Useller (hereinafter

“Useller”), and Johnson.

       26.      For example:

                     i. Plaintiff was subjected to pretextual discipline;

                   ii. Useller would consistently complain about Plaintiff having to take her

                        mask down for the reasons discussed above; and

                  iii. On June 23, 2020, Johnson attempted to provide Plaintiff with a written

                        counseling for briefly taking her mask down when she was having trouble




                                                  5
             Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 6 of 17




                       breathing and was experiencing an asthma attack (one of the occasions for

                       which Useller complained about).

       27.      More specifically, on or about June 23, 2020, Johnson brought Plaintiff into his

office after having a larger discussion with other employees of Defendants regarding the use of

masks while working.

       28.      While in Johnson’s office, Plaintiff informed Johnson that Garland (through

Molly) gave Plaintiff permission to briefly take her mask down when she was having difficulty

breathing and when she was not around anyone or giving direct care.

       29.      Johnson ignored Plaintiff’s attempt to explain why she needs to take her mask

down (and that she had permission to do so) and instead presented her with a written counseling.

       30.      Johnson instructed Plaintiff that she was required to sign the aforesaid written

counseling agreeing that she was instructed to keep her mask on at all times.

       31.      In response, Plaintiff reiterated to Johnson that she had asthma and was

approximately six months pregnant and therefore did not want to sign the counseling form until

she spoke with the nurse about her asthma attacks and her doctor (in order to determine if there

were any accommodations that could be made), to which Johnson replied that he would call

Defendants’ nursing office.

       32.      Melissa Black (hereinafter referred to as “Black”) from Defendants’ nursing

office arrived at Johnson’s office and Plaintiff asked to speak with Melissa alone.

       33.      During her discussion with Melissa on June 23, 2020, Plaintiff broke down in

tears and explained to Melissa her current medical conditions (asthma and pregnancy). Plaintiff

further told Melissa that wearing a mask sometimes makes it difficult for her to breath and that




                                                 6
             Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 7 of 17




she had previously been told by Molly that she could briefly pull it down if she was having

trouble breathing.

       34.      After discussing her situation and current medical conditions with Melissa,

Melissa advised that Plaintiff needed to speak with her doctor regarding this matter.

       35.      When Johnson returned to the office, he continue to push Plaintiff to sign the

written counseling (discussed supra) and when Plaintiff again expressed hesitation to do so

(without speaking to her doctor first), Johnson proceeded to tell Plaintiff, in a hostile manner,

that she needed to let him know if she could properly do her job while wearing a mask.

       36.      At this point Plaintiff became extremely upset and began to cry even worse, at

which point Johnson responded by stating that Plaintiff was disrespectful, handed her the

aforesaid written counseling, and told her to think about his question (as discussed in Paragraph

35 of the instant Civil Action Complaint).

       37.      As Johnson continued to push Plaintiff to sign the written discipline, Plaintiff

grew more emotional, began to feel ill, and started having trouble breathing. As a result, Plaintiff

asked if they could discuss this later, as she could not breathe and needed to go home.

       38.      Eventually (after continuing to push Plaintiff to her breaking point), Johnson

allowed Plaintiff to leave.

       39.      Plaintiff thereafter spoke with her doctor regarding her restrictions (related to her

asthma condition and her pregnancy) and on June 24, 2020, Plaintiff presented Johnson with

another doctor’s note reiterating that she was to perform no heavy lifting and advising that she

could not stand for prolonged periods of time and that she should be permitted to wear a self-tied

mask (rather than tighter masks which were triggering her asthma).




                                                  7
               Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 8 of 17




         40.      Johnson took Plaintiff’s doctor’s note and indicated that he would have to provide

it to Garland in order to determine if her note would impact scheduling.

         41.      That same day (June 24, 2020), Plaintiff was brought into Garland’s office for

what she thought would be a discussion about her aforesaid June 24th doctor’s note. However,

when Plaintiff arrived at the office, Garland stated to her that she was not going to discuss her

doctor’s note because Plaintiff was already informed previously that Defendants did provide

light duty.

         42.      After advising Plaintiff that she was not going to discuss her doctor’s note,

Garland then proceeded to inform Plaintiff that she was being suspended pending investigation

into the incident between her and Johnson on June 23, 2020 and to write a statement about the

same (which she did).

         43.      On or about June 26, 2020, Garland called Plaintiff and told her that she was

being terminated from her employment with Defendants because of her non-verbal

communication on June 23rd, but never elaborated on what she meant by “non-verbal

communication.”

         44.      Plaintiff believes and therefore avers that she was terminated from her

employment with Defendants because of her pregnancy, her actual, perceived and/or record of

disability, and/or requests for/utilization of reasonable medical accommodations.

                                            Count I
                                  Violations of Title VII/PDA
        ([1] Pregnancy Discrimination; [2] Retaliation; & [3] Hostile Work Environment)
                                   -Against All Defendants-

         45.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                    8
             Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 9 of 17




       46.      Defendants are “employer[s]” within the meaning of Title VII/PDA because, at all

times relevant herein, Defendants have employed at least fifteen (15) or more employees for at

least 20 weeks during each calendar year of Plaintiff’s employment with Defendants.

       47.      After apprising Defendants’ management of her pregnancy, she was subjected to

discrimination and a hostile work environment through disparate treatment, discriminatory

comments, and demeaning/derogatory treatment because of her pregnancy (discussed supra).

       48.      For example,

                    i. Plaintiff was treated in a rude and demeaning manner by Defendants’

                       management;

                   ii. Plaintiff was berated to the point she began to cry at work; and

                  iii. On the last day of her employment, Plaintiff again requested light duty

                       (due to her increased work restrictions) for which she was denied and told

                       that Defendants did not have light duty. However:

                           1. Defendants     have placed other employees             on light   duty

                               assignments, particularly those employees who suffered work-

                               related injuries; and

                           2. At one point, Plaintiff was told by Garland that Defendants do not

                               provide light duty to employees unless they are injured on the job.

       49.      Plaintiff believes and therefore avers that she was subjected to a hostile work

environment, discriminated against, suspended, and ultimately terminated from her employment

with Defendants because of her pregnancy.

       50.      These actions as aforesaid constitute violations of Title VII/PDA.




                                                  9
          Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 10 of 17




                                         Count II
          Violations of the Americans With Disabilities Act (“ADA,” as amended)
  ([1] Actual/Perceived/Record of Disability Discrimination; [2] Failure to Accommodate;
                     [3] Hostile Work Environment; & [4] Retaliation)
                                  -Against All Defendants-

        51.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        52.    Defendants are an “employer[s]” within the meaning of ADA because, at all times

relevant herein, Defendants have employed at least fifteen (15) or more employees for at least 20

weeks during each calendar year of Plaintiff’s employment with Defendants.

        53.    As a result of her aforesaid health condition (asthma), Plaintiff requested

reasonable medical accommodations.

        54.    For example, Plaintiff requested to wear a regular surgical mask (instead of an N-

95 mask) and to take her mask down at times when she experienced difficulty breathing (as even

the regular surgical mask made it hard for Plaintiff to breathe).

        55.    While Plaintiff was told that both accommodations were granted by Defendants,

she was harassed and reprimanded by her direct supervisor for utilizing such accommodations.

        56.    Therefore, Plaintiff requested, through a doctor’s note on June 24, 2020, to wear a

self-tied mask (rather than tighter masks which were triggering her asthma).

        57.    After presenting her aforesaid doctor’s note to Defendants’ management on June

24, 2020, Plaintiff was suspended and quickly thereafter terminated from her employment with

Defendants.

        58.    Defendants’ management did not even attempt to discuss with her the reasonable

accommodation request[s] outlined in Plaintiff’s June 24, 2020 doctor’s note.




                                                 10
          Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 11 of 17




        59.    Plaintiff believes and therefore avers that she was subjected to a hostile work

environment, unlawfully reprimanded, and ultimately terminated from her employment with

Defendants because of (1) her known and/or perceived health problems; (2) her record of

impairment; (3) her request reasonable accommodations – which constitutes unlawful retaliation;

and/or (4) because of Defendants’ refusal to accommodate her health conditions.

        60.    These actions as aforesaid constitute violations of the ADAAA

                                           Count III
                 Violations of the Family and Medical Leave Act ("FMLA")
                                 (Interference and Retaliation)

        61.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        62.    Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).

        63.    Plaintiff requested leave from Defendants, her employers, with whom she had

been employed for at least twelve months pursuant to the requirements of 29 U.S.C.A §

2611(2)(i).

        64.    Plaintiff had at least 1,250 hours of service with Defendants during her last full

year of employment (prior to requesting FMLA leave).

        65.    Defendants are engaged in an industry affecting commerce and employs fifty (50)

or more employees for each working day during each of the twenty (20) or more calendar work

weeks in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

        66.    Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a

total of twelve (12) work weeks of leave on a block or intermittent basis.




                                                11
          Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 12 of 17




       67.     In or about May/June of 2020, when Plaintiff continued to be harassed about her

medical accommodations, Plaintiff inquired on several occasions regarding her rights under the

FMLA and informed Defendants’ Business Office Coordinator, Liani Torres (hereinafter

“Torres”), that she would need to take early FMLA for her pregnancy and aforesaid health

conditions if Defendants could not continue to provide her with the reasonable accommodations

she had requested.

       68.     Rather than advising her of her rights to take medical leave under the FMLA,

Plaintiff was ignored, dismissed, or given the run around by Torres. Therefore, Plaintiff

approached Garland about needing to take and early FMLA leave if Defendants were not going

to continue to accommodate her medical conditions.

       69.     In addition to informing Torres and Garland of her potential need to take early

FMLA if Defendants were to stop accommodating her, Plaintiff also apprised Torres and

Garland of her intent to take FMLA leave after the birth of her child.

       70.     Despite apprising Torres and Garland of her potential need for early FMLA leave

and her intent to take maternity leave following the birth of her child, Plaintiff was never

properly advised of her FMLA rights or provided any FMLA paperwork.

       71.     Defendants committed interference and retaliation violations of the FMLA by: (1)

engaging in conduct which discouraged Plaintiff from exercising her FMLA rights and which

would discourage, dissuade and/or chill a reasonable person's desire to request and/or take

FMLA leave; (2) refusing to notify Plaintiff of her FMLA rights; (3) reprimanding, suspending

and ultimately terminating Plaintiff in retaliation for requesting and/or exercising FMLA; (4)

considering Plaintiff’s FMLA needs when making the decision to discipline, suspend, and/or




                                                12
             Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 13 of 17




terminate Plaintiff; and/or (5) terminating Plaintiff in order to prevent her from utilizing FMLA

in the future.

        72.      These actions as aforesaid constitute violations of the FMLA.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.       Defendants are to be prohibited from continuing to maintain their illegal policy,

practice or custom of discriminating/retaliating against employees and are to be ordered to

promulgate an effective policy against such unlawful acts and to adhere thereto;

        B.       Defendants are to compensate Plaintiff, reimburse Plaintiff and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to past lost earnings, future lost earnings,

salary, pay increases, bonuses, medical and other benefits, training, promotions, pension, and

seniority. Plaintiff should be accorded those benefits illegally withheld from the date she first

suffered retaliation/discrimination at the hands of Defendants until the date of verdict;

        C.       Plaintiff is to be awarded liquidated and/or punitive damages, as permitted by

applicable law(s) alleged asserted herein, in an amount believed by the Court or trier of fact to be

appropriate to punish Defendants for their willful, deliberate, malicious and outrageous conduct

and to deter Defendants or other employers from engaging in such misconduct in the future;

        D.       Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper and appropriate including for emotional distress;

        E.       Plaintiff is to be awarded the costs and expenses of this action and reasonable

legal fees as provided by applicable federal and state law;




                                                  13
            Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 14 of 17




       F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth in

applicable federal law; and

       G.      Plaintiff’s claims are to receive a trial by jury to the extent allowed by applicable

law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).



                                             Respectfully submitted,

                                             KARPF, KARPF, & CERUTTI, P.C.


                                             Ari R. Karpf, Esquire
                                             3331 Street Road
                                             Two Greenwood Square
                                             Suit 128
                                             Bensalem, PA 19020
                                             (215) 639-0801
Dated: February 26, 2021




                                                14
        Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 15 of 17




             ==========g~óäóåå=jçêÖ~å


pìåêáëÉ=içïÉê=j~âÑáÉäÇ=m^=pÉåáçê=iáîáåÖI=Éí=~äK




     OLOSLOMON
                                Case 2:21-cv-00924-JS  Document
                                                  UNITED          1 Filed
                                                         STATES DISTRICT   02/26/21 Page 16 of 17
                                                                         COURT
                                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                             DESIGNATION FORM
                       (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NVST=mÉååáåÖíçå=oç~ÇI=bïáåÖI=kg=MUSNU
Address of Plaintiff: ______________________________________________________________________________________________
                      SPN=píçåó=eáää=oç~ÇI=v~êÇäÉóI=m^=NVMST=L=TVMO=tÉëíé~êâ=aêáîÉI=jÅiÉ~åI=s^=OONMO
Address of Defendant: ____________________________________________________________________________________________
                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                        Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                           Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                          Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                             Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                          Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case                is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
               OLOSLOMON
DATE: __________________________________                        __________________________________________                               ARK2484 / 91538
                                                                                                                                 ___________________________________
                                                                            Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                         B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                          1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                  2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                             3.    Assault, Defamation
       4.     Antitrust                                                                             4.    Marine Personal Injury
       5.     Patent                                                                                5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                            6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                          7.    Products Liability
       8.     Habeas Corpus                                                                         8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                               9.    All other Diversity Cases
       10.    Social Security Review Cases                                                                (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                             ARBITRATION CERTIFICATION
                                                     (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


                    OLOSLOMON
DATE: __________________________________                        _____________________________________ _____                            ARK2484 / 91538
                                                                                                                                ___________________________________
                                                                            Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                     Case 2:21-cv-00924-JS Document 1 Filed 02/26/21 Page 17 of 17
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                              prkofpb=iltbo=j^hbcfbia=m^=pbkflo=ifsfkdI=imI=bq=^iK
jlod^kI=g^vivkk
    (b) County of Residence of First Listed Plaintiff                  jÉêÅÉê                                 County of Residence of First Listed Defendant                 _ìÅâë
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                   f
                                                                                                         (For Diversity Cases Only)                                            and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                            of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                       3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY               ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)               ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                        ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                      Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                               State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                  ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                    Litigation -
                                                                                                                            (specify)                      Transfer                        Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                       qáíäÉ=sff=EQOrp`OMMMFX=^a^=EQOrp`NONMNFX=cji^=EOVrp`OSMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=qáíäÉ=sffI=^a^I=cji^=~åÇ=íÜÉ=mêÉÖå~åÅó=aáëÅêáãáå~íáçå=^ÅíK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION      DEMAND $                     CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                        JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
          OLOSLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                              MAG. JUDGE

                  Print                                 Save As...                                                                                                                  Reset
